Title: Thomas Jefferson to Elkanah Watson, 8 May 1817
From: Jefferson, Thomas
To: Watson, Elkanah


          
            Sir
            Monticello
May 8. 17.
          
          I have duly recieved your favor of Apr. 24. and had long remarked the course and labors of the Berkshire society, of which you were president. we have been indebted to them for much useful information, and for the example they have set of zeal in the most important of all human arts, agriculture. about a dozen years ago an effort was made at Washington for the establishment there of a general board of agriculture, to which were proposed to be affiliated a secondary board in each state, and to this again subordinary boards in every county. the person most active in producing this institution was Isaac Briggs of that neighborhood, who was made Secretary of it, and mr Madison, while Secretary of state, was it’s president. he still I believe possesses the skeleton of the organisation; but whether they ever published any thing, or not, I do not know.   with respect to myself, you have been quite uninformed misinformed as to my having any intention to take part in any periodical publication, agricultural or of any other character. I know, with the Preacher, that there is a time for all things, a time to labor, as well as to cease from labor, and that this last time has fallen on me. dayly and hourly admonitions, physical and moral warn me to leave to other and younger citizens, the management of what are to be their own concerns, and to be contented with the share I have had in those of my own day. I submit to these monitions the more willingly as they favor that rest & quiet which the increasing debility of age calls for; & have therefore to offer only my prayers for success to the efforts of others, and praise to those engaged in them, among whom I distinguish yourself, and to whom I particularly address the assurance of my great respect.
          Th: Jefferson
         